Montgomery, J.
(dissenting). While fully recognizing that this case lies very near the line; I am not able to assent fully to the views expressed by the Chief Justice. I think the evidence as to the worn condition of the rail, offered on behalf of the plaintiff, while relatively weak as compared with that of defendant, raised a question for the jury. Clyde v. Railroad Co., 59 Fed. 394. I also think the question as to the condition of the center casting, and as to whether it was a probable cause of the derailment, was for the jury. Schoepper v. Chemical Co., 113 Mich. 582. I do not think it. conclusively appears that such defect in the center casting would be apparent to the engineer on such an inspection as he was required to make. As a majority of the court are well satisfied that the ruling below was correct, no good end would be served by elaborating my views.